IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                                  No. 14-274V
                                           Filed: February 18, 2016

*************************
WYNETTE ARIAS,             *
                           *
               Petitioner, *
v.                         *                                    Stipulation; Hepatitis B
                           *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

Ronald C. Homer, Esq., Conway, Homer, & Chin-Caplan, P.C., Boston, MA, for petitioner.
Althea Walker Davis, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        Wynette Arias [“petitioner”] filed a petition for compensation under the National Vaccine
Injury Compensation Program2 on April 9, 2014. Petitioner alleges that she developed lichenoid
lesions as a result of Hepatitis B vaccinations that she received on July 29, 2011 and August 29,
2011, and she further alleges that she experienced residual effects of this injury for more than six
months. See Stipulation, filed Feb. 15, 2016, at ¶¶ 2, 4. Respondent denies that petitioner’s
Hepatitis B vaccines are the cause of her alleged injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On February 15, 2016, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2006).


                                                           1
Respondent agrees to pay petitioner:

        A lump sum of $110,000.00 in the form of a check payable to petitioner, Wynette
        Arias. This amount represents compensation for all damages that would be available
        under § 300aa-15(a).

        The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                   Mindy Michaels Roth
                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.
                                                         2